                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




UNITED STATES OF AMERICA,                       CR 12-20-GF-BMM

                      Plaintiff,
         vs.                                          ORDER

CHARLES EDWARD JACKSON,

                      Defendant.

        On August 22, 2019, the undersigned ordered the Defendant, Charles

Jackson (Jackson) undergo formal mental heath evaluation pursuant to § 18 U.S.C.

4244(b). (Doc. 81.) On September 30, 2019, the undersigned received a letter

from Heriberto H. Tellez, Warden, Federal Bureau of Prisons, Metropolitan

Detention Center where Jackson is being evaluated, asking for a 15 day extension

of the evaluation. Warden Tellez anticipates the evaluation of Jackson will be

completed by October 21, 2019, withe the report submitted to the Court by

November 12, 2019.

        Accordingly, pursuant to Title 18 U.S.C. §4241(d), IT IS ORDERED that

Jackson's evaluation will be submitted to the Court no later than November 12,

2019.
DATED this 1st day of October, 2019.
